Sub-Item 77O (1) BNY MELLON ABSOLUTE INSIGHT FUNDS, INC. On January 13, 2016, BNY Mellon Absolute Insight Multi-Strategy Fund (the "Fund"), a series of BNY Mellon Absolute Insight Funds, Inc., purchased 203 3.650% Notes due 2026 issued by Anheuser-Busch InBev Finance Inc. (CUSIP No. 035242AP1) (the "Notes") at a purchase price of $99.833 per Note, including underwriter compensation of 0.450%. The Notes were purchased from Barclays Capital Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: ANZ Securities Inc. Banca IMI S.p.A. Barclays Capital Inc. BNP Paribas Securities Corp. BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. Commerz Markets LLC Deutsche Bank Securities Inc. HSBC Securities (USA) Inc. ING Financial Markets LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Mitsubishi UFJ Securities (USA), Inc. Mizuho Securities USA Inc. Rabo Securities USA, Inc. RBS Securities Inc. Santander Investment Securities Inc. SMBC Nikko Capital Markets Limited Société Générale TD Securities (USA) LLC UniCredit Capital Markets LLC Wells Fargo Securities, LLC Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on May 2, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O (2) BNY MELLON ABSOLUTE INSIGHT FUNDS, INC. On February 12, 2016, BNY Mellon Absolute Insight Multi-Strategy Fund (the "Fund"), a series of BNY Mellon Absolute Insight Funds, Inc., purchased 100 1.125% Notes due 2021 issued by United Technologies Corporation (CUSIP No. 913017CD9) (the "Notes") at a purchase price of $111.7214 per Note, including underwriter compensation of 0.37%. The Notes were purchased from BNP Paribas, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Banco Santander, S.A. Barclays Bank PLC BNP Paribas BNY Mellon Capital Markets, LLC Citigroup Global Markets Limited Commerzbank Aktiengesellschaft Deutsche Bank AG Goldman, Sachs & Co. HSBC Bank plc J.P. Morgan Securities plc Merrill Lynch International Mitsubishi UFJ Securities International plc Mizuho International plc RBC Europe Limited SMBC Nikko Capital Markets Limited Société Générale Standard Chartered Bank The Williams Capital Group, L.P. UniCredit Bank AG Wells Fargo Securities International Limited Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on May 2, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O (3) BNY MELLON ABSOLUTE INSIGHT FUNDS, INC. On March 16, 2016, BNY Mellon Absolute Insight Multi-Strategy Fund (the "Fund"), a series of BNY Mellon Absolute Insight Funds, Inc., purchased 93 12-year 2.000% Notes due 2028 issued by Anheuser-Busch InBev SA/NV (CUSIP No. JK4827529) (the "Notes") at a purchase price of $111.9684 per Note, including underwriter compensation of 0.475%. The Notes were purchased from Deutsche Bank AG, a member of the underwriting syndicate of which BNY Mellon Capital Markets EMEA Limited, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets EMEA Limited received no benefit in connection with the transaction. The following is a list of the syndicate's members: Australia and New Zealand Banking Group Ltd Banca IMI S.p.A. Banco Santander, S.A. Barclays Bank PLC BNP Paribas BNY Mellon Capital Markets EMEA Limited Citigroup Global Markets Limited Coöperatieve Rabobank U.A. Commerzbank Aktiengesellschaft Deutsche Bank AG HSBC Bank plc ING Bank N.V. Merrill Lynch International Mitsubishi UFJ Securities International plc Mizuho International plc SMBC Nikko Capital Markets Limited Société Générale TD Securities (USA) LLC The Royal Bank of Scotland plc UniCredit Bank AG Wells Fargo Securities International Limited Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on May 2, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O (4) BNY MELLON ABSOLUTE INSIGHT FUNDS, INC. On March 16, 2016, BNY Mellon Absolute Insight Multi-Strategy Fund (the "Fund"), a series of BNY Mellon Absolute Insight Funds, Inc., purchased 99 20-year 2.750% Notes due 2036 issued by Anheuser-Busch InBev SA/NV (CUSIP No. JK4828493) (the "Notes") at a purchase price of $110.6844 per Note, including underwriter compensation of 0.60%. The Notes were purchased from Deutsche Bank AG, a member of the underwriting syndicate of which BNY Mellon Capital Markets EMEA Limited, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets EMEA Limited received no benefit in connection with the transaction. The following is a list of the syndicate's members: Australia and New Zealand Banking Group Ltd Banca IMI S.p.A. Banco Santander, S.A. Barclays Bank PLC BNP Paribas BNY Mellon Capital Markets EMEA Limited Citigroup Global Markets Limited Coöperatieve Rabobank U.A. Commerzbank Aktiengesellschaft Deutsche Bank AG HSBC Bank plc ING Bank N.V. Merrill Lynch International Mitsubishi UFJ Securities International plc Mizuho International plc SMBC Nikko Capital Markets Limited Société Générale TD Securities (USA) LLC The Royal Bank of Scotland plc UniCredit Bank AG Wells Fargo Securities International Limited Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on May 2, 2016. These materials include additional information about the terms of the transaction.
